DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 22 November 2021.
Claims 16-19, 21, 23-26, 28-29 and 31-34 are presented for examination in the Supplemental Amendment filed on 29 November 2021.
Claims 16-17, 19, 2, 23, 25-26, 29 and 31-33 are amended.
Claims 1-15, 20, 22, 27 and 30 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 21, 26 and 31 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafarian et al (US 2014/0112224 A1), hereinafter Jafarian, in view of Shirakata et al (US 2012/0069893 A1), hereinafter Shirakata, in view of Thomson et al (US 8,811,247 B2), hereinafter Thomson.

Regarding Claim 16, Jafarian discloses a method, comprising: 
receiving (see Figure 1 and page 11, paragraph 143, lines 13-14; receiving/issuing), by a second station from a first station (see Figure 1 and page 11, paragraph 143, lines 13-14; by a second station/(sensor station 106e) from a first station/smartphone station 106), indication information (see Figure 1 and page 11, paragraph 143, lines 13-14 and page 12, paragraph 146, lines 7-8; indication information/low power wake-up signal), wherein the second station comprises a wake-up receiver and a main radio circuit (see Figure 2A and page 8, paragraph 107, lines 1-2 and paragraph 113, lines 1-3 and page 11, paragraph 143, lines 16-17; wherein the second station/(sensor station 106e) comprises a wake-up receiver/(wake-up circuit 230) and a main radio circuit/transceiver 214 or radio), 
a first operating channel of the wake-up receiver for listening for a wakeup packet (see Figure 2A and page 11, paragraph 143; a first operating channel/channel of the wake-up receiver/(wake-up circuit 230) for listening for a wakeup packet/ wake-up circuit 230 listens for a wakeup packet); 
in response to receiving a wake-up packet corresponding to the second station on the currently-used operating channel of the wake-up receiver (see Figures 1 and 2A and page 11, paragraph 143, lines 13-14; in response to receiving/issuing a wake-up/wake-up packet/signal corresponding to the second station/(sensor station 106e) on the currently-used operating channel/(channel is implied) of the wake-up receiver/wake-up circuit 230), causing, by the wake-up receiver (see Figures 1 and 2A and page 11, paragraph 143, lines 16-17; by the wake-up receiver/transceiver 214 or radio), the main radio circuit to wake up using a currently-used operating channel of the main radio circuit (see Figure 2A and page 11, paragraph 143, lines 10-20; the main radio circuit/(transceiver 214 or radio) to wake up/(activate or turn on) using a currently-used operating channel/(channel is implied) of the main radio circuit/transceiver 214 or radio).
Although Jafarian discloses a method as set forth above,
Jafarian does not explicitly disclose “the indication information is generated based on channel information of a channel quality of a channel between the second station and the first station, and the indication information indicates:”.
However, Shirakata discloses a method, comprising:
the indication information is generated based on channel information of a channel quality of a channel between the second station and the first station (see Figures 1 and 3 and page 6, paragraph 166 and page 8, paragraphs 142-145 and 149 and page 9, paragraph 161; the indication information/(wake-up information 32) is generated based on channel information/(frequency channel information) of a channel quality/(high-quality communication quality) of a channel/channel between the second station/(radio sub unit 102) and the first AP/base station), and the indication information indicates: 
a first operating channel of the wake-up receiver for listening for a wakeup packet (see Figures 1 and 3 and page 6, paragraph 166 and page 8, paragraphs 142-145 and page 9, paragraph 161; a first operating channel/(appropriate frequency channel) of the wake-up receiver/(pulse interval demodulating unit 111) for listening for a wakeup packet/wake-up signal 1R).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the indication information is generated based on channel information of a channel quality of a channel between the second station and the first station, and the indication information indicates” as taught by Shirakata in the system of Jafarian to reduce power consumption during the standby time for reception (see page 1, paragraph 1, lines 3-5 of Shirakata).
Although the combination of Jafarian and Shirakata discloses the method as set forth above,
The combination of Jafarian and Shirakata does not explicitly disclose “in response to receiving the indication information, changing, by the second station, a currently-used operating channel of the wake-up receiver or a currently-used operating band of the wake-up receiver according to content of the indication information, causing the wake-up receiver to listen on the indicated first operating channel or the indicated first operating band for a wakeup packet corresponding to the second station”.
However, Thomson discloses a method, comprising: 
receiving (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; configured to receiving/receive), by a second station (see Figure 1 and column 3, line 29; a second station/apparatus 100), indication information (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; indication information/wakeup frame), wherein the second station comprises a wake-up receiver (see Figure 1 and column 3, line 31; wherein the second station/(apparatus 100) comprises a wake-up receiver/wireless transceiver 102), and the indication information indicates (see Figure 1 and column 4, lines 21-25; and the indication information/(wakeup frame) indicates): 
a first operating channel (see Figure 1 and column 4, lines 21-25; a first/actual operating/operating channel/channel); 
in response to receiving the indication information (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; in response to receiving/receive the indication information/wakeup frame), changing (see Figure 1 and column 4, lines 28-30; changing/switches), by the second station (see Figure 1 and column 3, line 29; by the second station/apparatus 100), a currently-used operating channel of the wake-up receiver according to content of the indication information (see Figure 1 and column 4, lines 28-30; a currently-used/specified operating/operating channel/channel of the wake-up receiver/(wireless transceiver 102) according to the content/data of the indication information/wakeup frame).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “in response to receiving the indication information, changing, by the second station, a currently-used operating channel of the wake-up receiver or a currently-used operating band of the wake-up receiver according to content of the indication information, causing the wake-up receiver to listen on the indicated first operating channel or the indicated first operating band for a wakeup packet corresponding to the second station” as taught by Thomson in the combined system of Jafarian and Shirakata to reduce power consumption of a device when multiple or all radios are powered on (see column 1, lines 20-21 of Thomson).
Regarding Claim 19, Jafarian discloses the method, wherein the second station further comprises a main radio circuit, and receiving the indication information comprises: 
receiving (see Figure 2A and page 11, paragraph 143, lines 10-20 and page 12, paragraph 150; receiving/indicate), by the main radio circuit (see Figure 2A and page 11, paragraph 143, lines 10-20 and page 12, paragraph 150; by the main radio circuit/transceiver 214 or radio), the indication information (see Figure 2A and page 11, paragraph 143, lines 10-20 and page 12, paragraph 150; the indication information/low power wake-up signal).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jafarian in view of Shirakata and further in view of Thomson and further in view of Xu et al (US 2018/0092042 A1), hereinafter Xu.

Regarding Claim 17, Although the combination of Jafarian, Shirakata and Thomson discloses the method as set forth above,
The combination of Jafarian, Shirakata and Thomson does not explicitly disclose “receiving, from a first station, a request message that requests the second station to provide channel information of a channel between the first station and the second station” or “in response to the request message, sending the channel information between the first station and the second station”.
However, Xu discloses the method, further comprising:
receiving (see Figure 5 and page 9, paragraph 194; receiving/send), from a first station (see Figure 5 and page 9, paragraph 194; from a first station/device 2), a request message that requests the second station to provide channel information of a channel between the first station and the second station (see Figure 5, and page 9, paragraph 194; a request message/CSI_request that requests/request the second station/(device 1) to provide channel information/CSI of a channel/channel between the first station/(device 2) and the second station/device 1); and 
in response to the request message (see Figure 5 and page 9, paragraph 194; in response/CSI_reply to the request message/CSI_request), sending the channel information between the first station and the second station (see Figure 5 and page 9, paragraph 194; sending/received the channel information/CSI_reply between the first station/(device 2) and the second station/device 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, from a first station, a request message that requests the second station to provide channel information of a channel between the first station and the second station” or “in response to the request message, sending the channel information between the first station and the second station” as taught by Xu in the combined system of Jafarian, Shirakata and Thomson to provide a parameter related to the channel state which is calculated according to the received signal (see page 1, paragraph 3, lines 10-12 of Xu).
Regarding Claim 18, Although the combination of Jafarian and Shirakata discloses the method as set forth above,
The combination of Jafarian and Shirakata does not explicitly disclose “the method, wherein the channel information comprises: channel state information (CSI) of channels or bands that are selectable by the wake-up receiver” or “a channel quality sequence of channels or bands that are selectable by the wake-up receiver” or “a number of the fist operation channel or the first operating band”.
However, Thomson discloses the method, wherein the channel information comprises: 
channel information (CSI) of channels that are selectable by the wake-up receiver (see column 4, lines 15-30; channel information/(BSSID for the AP and actual operating channel) of channels/channel that are selectable/selected by the wake-up receiver/wireless transceiver 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the method, wherein the channel information comprises: channel state information (CSI) of channels or bands that are selectable by the wake-up receiver” or “a channel quality sequence of channels or bands that are selectable by the wake-up receiver” or “a number of the fist operation channel or the first operating band” as taught by Thomson in the combined system of Jafarian and Shirakata to reduce power consumption of a device when multiple or all radios are powered on (see column 1, lines 20-21 of Thomson).
Although the combination of Jafarian, Shirakata and Thomson discloses the method as set forth above,
The combination of Jafarian, Shirakata and Thomson does not explicitly disclose “channel state information (CSI)” or “a channel quality sequence of channels or bands that are selectable by the wake-up receiver” or “a number of the first operation channel or the first operating band”.
However, Xu discloses the method, further comprising:
channel state information (CSI) of channels (see Figure 1, step 220 and page 4, paragraph 85, lines 11-17; channel state information (CSI)/CSI of channels/channels). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “channel state information (CSI) of channels” or “a channel quality sequence of channels or bands that are selectable by the wake-up receiver” or “a number of the first operation channel or the first operating band” as taught by Xu in the combined system of Jafarian, Shirakata and Thomson to provide a parameter related to the channel state which is calculated according to the received signal (see page 1, paragraph 3, lines 10-12 of Xu).

Allowable Subject Matter
Claims 21, 23-26, 28-29 and 31-34 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merlin et al (US 2016/0262051 A1) discloses Methods and Apparatus for Channel State Information Sounding and Feedback.  Specifically, see Figure 14 and paragraph 132.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             
/Ian N Moore/           Supervisory Patent Examiner, Art Unit 2469